COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                                NO. 02-13-00420-CV


IN RE MAURICE BLUITT                                                       RELATOR


                                      ------------

                             ORIGINAL PROCEEDING

                                      ------------

                          MEMORANDUM OPINION1

                                      ------------

      Relator filed this petition for writ of mandamus requesting that this court

order the trial court to rule on relator’s article 11.07 application for writ of habeas

corpus, which he filed with the trial court on January 12, 2010. The court is of the

opinion that the petition should be dismissed for want of jurisdiction.

      An intermediate court of appeals has no jurisdiction over a post-conviction

application for writ of habeas corpus in a felony case. See Padieu v. Court of

Appeals of Tex., Fifth Dist., 392 S.W.3d 115, 117 (Tex. Crim. App. 2013); see

also Tex. Code Crim. Proc. Ann. art. 11.07, § 5 (West Supp. 2013). Similarly, an


      1
       See Tex. R. App. P. 47.4, 52.8(d).
intermediate appellate court has no authority to compel a trial court to rule on

matters related to a petition for writ of habeas corpus. See In re McAfee, 53
S.W.3d 715, 717–18 (Tex. App.—Houston [1st Dist.] 2001, orig. proceeding).

―Should an applicant find it necessary to complain about an action or inaction of

the convicting court, the applicant may seek mandamus relief from the [Texas]

Court of Criminal Appeals.‖ Id. at 718 (citing Tex. Const. art. V, § 5). Because

we have no jurisdiction to grant mandamus relief against the trial court here

regarding a pending article 11.07 proceeding, we dismiss relator’s petition for

want of jurisdiction. See id.; see also Padieu, 392 S.W.3d at 117.

       Accordingly, relator’s petition for writ of mandamus is dismissed for want of

jurisdiction.



                                                   PER CURIAM

PANEL: WALKER, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DELIVERED: December 13, 2013




                                     2